DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 29, 2022.
Applicant's election with traverse of Group I (claims 1-7) in the reply filed on July 29, 2022 is acknowledged.  The traversal is on the ground(s) that Group I and II are clearly related as process and apparatus.  This is not found persuasive because the application was submitted under U.S.C. 371 and when making a unity of invention requirement, the examiner must (1) list the different groups of claims and (2) explain why each group lacks unity with each other group (i.e., why there is no single general inventive concept) specifically describing the unique special technical feature in each group (see MPEP 1883.03 (d)). The features shared by Group I and II are a device for the fluidized bed catalytic cracking of a hydrocarbon feedstock, comprising: a dense fluidized bed reactor suitable for at least partially cracking a first hydrocarbon feedstock (2) in the presence of a catalyst to produce a first effluent, and at least partially feeding with catalyst (3) a transport fluidized bed reactor; and the transport fluidized bed reactor (4) suitable for at least partially cracking at least one second hydrocarbon feedstock in the presence of the catalyst to produce a second effluent, the second hydrocarbon feedstock being a heavier feedstock than the first hydrocarbon feedstock. Herbst et al. (US 4,717,466) discloses a device for the fluidized bed catalytic cracking of a hydrocarbon feedstock, comprising: a dense fluidized bed reactor (31) suitable for at least partially catalytic cracking a first light hydrocarbon feedstock (76) in the presence of catalyst (zsm 5) to produce a first effluent (16) (column 12, lines 35-67); and at least partially feeding a second hydrocarbon feedstock (HVGO, line 59) with catalyst (6) to a transport fluidized bed reactor (8) suitable for at least partially cracking the second hydrocarbon feedstock, which is heavier than the first feedstock (Examiner notes HVGO is heavier than C1-5) (column 10, line 61-column 11, line 43).
In addition, Owen et al. discloses a device for the fluidized bed catalytic cracking of a hydrocarbon feedstock, comprising: a dense fluidized bed reactor (lower section, 11) suitable for at least partially cracking a first hydrocarbon feedstock (lift gas of C3 and C4 paraffins introduced into lower region (11) through conduit (13)) in the presence of a catalyst to produce a first effluent, and at least partially feeding with catalyst a transport fluidized bed reactor (riser reactor, 10); and the transport fluidized bed reactor (10) suitable for at least partially cracking at least one second hydrocarbon feedstock (10) in the presence of the catalyst to produce a second effluent, the second hydrocarbon feedstock (heavy hydrocarbons feed is introduced further up riser (10) through conduit (15)) being a heavier feedstock than the first hydrocarbon feedstock (lift gas of C3 and C4 paraffins introduced into lower region (11) through conduit (13)) (see Abstract; figure 1 and column 2, line 33 through column 7, line 47).
Because the features that Group I and II share are not unique special technical features.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 2-7 are objected to because of the following informalities:  The examiner suggests amending “in which” (see claim 2, line 1; claim 3, line 1; claims 4, line 2; claims 5, line 2; claim 6, line 2; and claim 7, line 2) to “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Owen et al. (US 4,957,617).
	Regarding claim 1, Owen et al. discloses a device for the fluidized bed catalytic cracking of a hydrocarbon feedstock, comprising: a dense fluidized bed reactor (lower section, 11) suitable for at least partially cracking a first hydrocarbon feedstock (lift gas of C3 and C4 paraffins introduced into lower region (11) through conduit (13)) in the presence of a catalyst to produce a first effluent, and at least partially feeding with catalyst a transport fluidized bed reactor (riser reactor, 10); and the transport fluidized bed reactor (10) suitable for at least partially cracking at least one second hydrocarbon feedstock (10) in the presence of the catalyst to produce a second effluent, the second hydrocarbon feedstock (heavy hydrocarbons feed is introduced further up riser (10) through conduit (15)) being a heavier feedstock than the first hydrocarbon feedstock (lift gas of C3 and C4 paraffins introduced into lower region (11) through conduit (13)) (see Abstract; figure 1 and column 2, line 33 through column 7, line 47).
	Regarding claims 2-6, Owen et al. discloses a device in which the dense fluidized bed reactor (11) is directly connected to the transport fluidized bed reactor (10) in order to directly feed the transport fluidized bed reactor (10) with catalyst; in which the dense fluidized bed reactor (11) is an ebullating or turbulent fluidized bed reactor; in which the transport fluidized bed reactor (10) is an upward or downward gas-solid cocurrentwise fluidized bed reactor; in which the transport fluidized bed reactor (10) is an upward gas-solid cocurrentwise fluidized bed reactor; and in which the dense fluidized bed reactor (11) is connected to an intermediate feedstock inlet of the transport fluidized bed reactor (10) (see Abstract; figure 1 and column 2, line 33 through column 7, line 47), since these claim limitations are based upon how the reactors are operated rather than structural limitations.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 7, Owen et al. fails to disclose a device in which the dense fluidized bed reactor  comprises at least two compartments for treating the first hydrocarbon feedstock in the form of at least one first lighter feedstock and one first less light feedstock, and in which: either a first compartment is fed with a first catalyst and a second compartment (17B) fed with a second catalyst; or a first compartment is fed with the catalyst resulting directly from a regenerator and a second compartment is fed with catalyst by movement between the first compartment and the second compartment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774